Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000778
                                                        12-JAN-2016
                                                        12:44 PM



                 SCWC-12-0000778 & SCWC-12-0000868

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  NOEL MADAMBA CONTRACTING, LLC,
         Petitioner/Movant and Cross-Respondent-Appellant,

                                 vs.

                 RAMON ROMERO and CASSIE ROMERO,
     Respondents/Respondents and Cross-Petitioners-Appellees,

                                 and

                      A&B GREEN BUILDING LLC,
               Respondent/Cross-Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-12-0000778 & CAAP-12-0000868; S.P. NO. 12-1-0210)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

           Upon consideration of the motion for reconsideration

 filed by Petitioner on November 29, 2015, the response in

 opposition filed by Respondents Ramon Romero and Cassie Romero

 (the Romeros) on December 16, the reply filed by Petitioner on

 December 19, 2015, and the record,

           IT IS HEREBY ORDERED that Petitioner’s motion for

 reconsideration is granted and the ICA’s August 22, 2014 Orders

 granting the Romeros’ requests for attorneys’ fees are vacated.

           Upon consideration of the motion for reconsideration
filed by the Romeros on December 7, 2015, the response filed by

Petitioner on December 23, 2015, the reply filed by the Romeros

on December 31, 2015, and the record,

          IT IS HEREBY ORDERED that the Romeros’ motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, January 12, 2016.


Samuel P. King, Jr.           /s/ Mark E. Recktenwald
for petitioner
                              /s/ Paula A. Nakayama
Keith Y. Yamada and
Kirk M. Neste                 /s/ Sabrina S. McKenna
for respondents
                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2